



COUR DAPPEL DE LONTARIO

RÉFÉRENCE:
R. c. Isiko, 2012 ONCA 819

DATE: 20121126

DOSSIER: C53871

Les juges Weiler, Blair et Hoy

ENTRE

Sa Majesté La Reine

Intimée

et

Cengiz Isiko

Appelant

Cengiz Isiko, en personne

Russell Silverstein, avocat de service

Robert Gattrell, pour lintimée

Audience: Le 9 novembre 2012

En appel de la déclaration de culpabilité
    prononcée le 7 juin 2011 par
lhonorable M. le juge Matheson
    de la Cour supérieure de justice, siégeant avec jury.

INSCRIPTION

[1]

Après un procès avec jury, M. Isiko a été
    reconnu coupable de meurtre au premier degré. La seule question que nous devons
    trancher est le niveau de culpabilité de M. Isiko.

[2]

M. Isiko allègue quil navait pas de motif pour
    tuer sa femme. Cependant, il nincombait pas à la Couronne de prouver le motif
    de laccusé pour commettre ce crime.

[3]

M. Isiko prétend que les directives du juge du
    procès lui ont porté préjudice et quil nexistait pas de preuve quil avait
    planifié le meurtre et avait délibéré avant de le commettre.

[4]

Nous sommes tous davis que le juge du procès
    na commis aucune erreur dans ses directives au jury. Les éléments de preuve
    que le jury pouvait prendre en considération pour décider si le meurtre était
    planifié et délibéré  comprennent notamment que  comprennent M. Isiko sest
    présenté à la maison  habille comme un travailleur de construction malgré le
    fait quil noeuvrait pas dans ce domaine, quil a demandé qui était à la
    maison, quil a apporté un couteau avec lui, quil a essayé de tuer un témoin
    oculaire en la poignardant treize fois.  M. Isiko conteste le fait quil a
    apporté le couteau avec lui, mais  deux éléments de preuve qui appuient cette
    conclusion : le témoignage de sa nièce à leffet quil avait placé ses mains
    derrière lui et le témoignage dautres témoins confirmant que le couteau ne
    provenait pas  de la maison.

[5]

Compte tenu de lensemble de la preuve, le
    verdict était raisonnable. Lappel est donc rejeté.

« Karen M.
    Weiler j.c.a. »

« R.A. Blair
    j.c.a. »

« Alexandra
    Hoy j.c.a. »


